18 So. 3d 1263 (2009)
David J. PAYNE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-633.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region, and Dan Hallenberg and Mark Graham Hanson, Assistant Regional Counsel, for appellant.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before CORTIÑAS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Melendez v. State, 718 So. 2d 746, 747-48 (Fla.1998).